Citation Nr: 0502020	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  97-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
status post right knee lateral meniscectomy, currently rated 
as 20 percent disabling, with a separate 10 percent rating 
for arthritis.

2.  Entitlement to an extra-schedular rating for status post 
right knee lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1980 
and from April 1982 to December 1984.  He also had a period 
of service that was not considered qualifying for veterans' 
benefits from September 1987 to December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  This decision granted an increased 
rating to 10 percent for the veteran's right knee disability.  
The veteran appealed, seeking a higher rating.  By rating 
decision dated in November 2003, the RO granted an increase 
to 20 percent for the veteran's right knee disability, 
effective December 13, 1995, which was the date of claim for 
increase.  By decision dated in August 2004, the RO granted a 
separate 10 percent rating for arthritis of the right knee, 
effective December 13, 1995.  The veteran has continued to 
seek a higher rating.

In April 2000 a videoconference hearing was held before 
Constance B. Tobias, who is the Veterans Law Judge rendering 
a determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

The issue of entitlement to an extra-schedular rating for 
status post right knee lateral meniscectomy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his right knee disability 
has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
pain, swelling, tenderness, some loss of strength and 
endurance, with flexion limited to 60 degrees with pain, 
extension normal to 0 degrees, and only intermittent evidence 
of slight instability or laxity of the right knee.

3.  There is X-ray evidence of arthritis of the right knee.


CONCLUSION OF LAW

The criteria for an schedular evaluation greater than 20 
percent for status post right knee lateral meniscectomy, 
currently rated as 20 percent disabling, with additional 10 
percent evaluation for arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased rating for status post right 
knee lateral meniscectomy

Service medical records reflect that the veteran has suffered 
several knee injuries including in a fall from a motorcycle 
in 1978 and several injuries playing basketball.  The veteran 
underwent a lateral meniscectomy in September 1982.  He was 
granted service connection for his right knee disability in a 
rating decision dated in October 1992 and a noncompensable 
rating was assigned.  In December 1995 the veteran filed a 
claim seeking a higher rating.  The October 1996 rating 
decision granted an increase to 10 percent and the veteran 
appealed.  The veteran's rating for his knee disability was 
subsequently increased to 20 percent, with a separate 10 
percent rating for arthritis.  The maximum possible rating 
has not been granted, and the veteran continues to seek a 
higher rating.

Private treatment records from Dr. Eric Janssen dated in 
August 1996 indicates the veteran's complaints of pain in his 
right knee.  Dr. Janssen noted decreased quad tone and size.  
The veteran had good range of motion, good stability, and no 
other specific findings at that time.  Dr. Janssen prescribed 
a knee brace.

VA treatment records from 1996 to 2003 indicates the veteran 
has consistently complained of pain in his right knee and 
some difficulty walking or running, or playing basketball.  A 
treatment note dated in May 1999 indicated a range of motion 
of flexion to 130 degrees and extension to 0 degrees and the 
veteran was noted to walk with a slight limp.  A VA 
outpatient treatment noted dated in May 2003 indicated the 
veteran was complaining of pain but was still able to play 
basketball.

The veteran underwent a VA examination in September 1996.  
The veteran complained of pain in his right knee and he 
walked with a limp and used crutches during flare-ups and a 
brace that he wore at all times.  He complained of swelling 
if he walked a lot or went up and down stairs.  The veteran 
could walk a couple of miles at best and had quit doing 
sports activities.  The examination revealed no evidence of 
fluid or subluxation.  There was varous deformity of the 
right knee with deviation of the knee inside like a knock-
knee.  There was some slight lateral instability on moving in 
passive movement.  There was no loose motion or malunion.  
The knee was painful and tender on motion.  Range of motion 
of the right knee was flexion to 100 degrees and extension to 
0 degrees.  The veteran's quadriceps muscle was one inch 
smaller on the right than on the left.  X-rays showed early 
degenerative joint changes in the right knee.  The impression 
was status post right knee surgery with chronic pain and 
limping secondary to the degenerative joint disease of the 
right knee.

The veteran was provided another VA examination in February 
1999.  The veteran complained of pain, weakness, stiffness, 
swelling, heat and redness, instability, fatigability, and 
lack of endurance.  He told the examiner he takes Motrin two 
or three times a day.  According to the veteran driving long 
distances or exposure to cold or rain tends to cause flare-
ups with additional loss of function.  The veteran indicated 
he often used a brace or cane although neither was used the 
day of the examination.  On examination, the physician noted 
slight evidence of painful motion, no edema, no effusion.  
There was slight instability with no weakness, tenderness, 
redness, heat, or abnormal movement.  There was some guarding 
of movement.  The veteran walked well without limp, cane, or 
appliance.  Flexion of the right knee was to 122 degrees and 
extension lacks 5 degrees.  The examiner noted moderate 
lateral instability of the right knee.  The diagnosis was 
degenerative joint disease of the right knee with loss of 
function due to pain.  The examiner noted slight weakened 
movement and was unable to address excess fatigability.  He 
did not note any incoordination and was unable to assign 
additional degree of loss of motion.  The examiner noted that 
pain could significantly limit the function during flare-ups 
but he doubted it based on the small amount of painkiller 
medication the veteran was taking.

The veteran had another VA examination in November 2002.  The 
veteran complained of pain in his right knee.  On examination 
the range of motion of the right knees was flexion to 120 
degrees and extension to 0 degrees.  The veteran was noted to 
walk with a slight limp.  The knee was stable McMurray and 
Lachman tests were negative.  The diagnosis was degenerative 
joint disease of the right knee secondary to trauma with 
moderate loss of function. 

A VA orthopedic clinic note dated in June 2003 provides 
additional details about the veteran's right knee disability.  
The veteran was reporting increased pain requiring constant 
use of his knee brace for moderate relief.  Examination 
revealed flexion limited to 95 degrees with full extension to 
0 degrees.  There was symmetric 1+ varus laxity, but the knee 
was otherwise stable on ligamentous examination.  The 
impression was degenerative joint disease of the right knee.

The veteran underwent his most recent VA examination in June 
2004.  The veteran complained f pain and difficulty standing 
for long periods of time.  He indicated he has stopped sports 
activities like basketball.  The veteran reported taking 
Tramadol and Hydrocodone for his knee disability and using a 
cane to walk since February 2004.  Inspection of the right 
knee revealed minimal swelling with some tenderness.  The 
veteran's right and left knees are equal in circumference but 
the right quadriceps is approximately one-half inch smaller 
than the left.  The examiner noted weakness in the right knee 
compared to the left.  Extension of the right knee was to 0 
degrees and flexion was to 58 degrees (60 degrees on passive 
motion) with pain.  The examiner noted decreased endurance 
and offered his opinion that there would be reduced range of 
motion of 25 percent during flare-ups.  The examiner tested 
for instability and found no evidence of instability of the 
right knee.  The veteran had difficultly walking, squatting, 
or standing on his toes.  The examiner stated the veteran was 
able to perform basic activities of daily living without 
limitation by knee pain.  The veteran did have difficulty 
with standing and walking for long periods of time.  The 
veteran is unable to ride a bicycle or play basketball.  
Driving more than 2 or 3 hours requires a brace and walking 
steps or doing housework is very difficult.  The diagnosis 
was osteoarthritis of the right knee of moderate severity.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluation all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2003).  
Here, the evidence does not establish that there is more than 
slight instability of the right knee at most.  The VA 
treatment notes do not indicate any instability.  Dr. 
Janssen's treatment records indicated good stability of the 
right knee.  The September 1996 and February 1999 VA 
examination reports indicate slight instability.  There was 
no instability noted on the November 2002 or June 2004 VA 
examinations even after specific testing for stability.  The 
veteran has stated that his knee is unstable but there is 
little objective medical evidence to support this.  At most, 
the Board finds that there is slight impairment of the right 
knee due to instability, which does not warrant a disability 
rating in excess of the current 20 percent.  The evidence 
does not show that the veteran has severe impairment of the 
right knee based on laxity or subluxation.  38 C.F.R. 
§ 4.71a, DC 5257 (2004).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The most recent VA 
examination, in June 2004, indicated the greatest limitation 
of motion of the right knee with motion limited to 60 degrees 
on passive motion.  This does not warrant a compensable 
rating based on limitation of flexion.  38 C.F.R. § 4.71a, DC 
5260 (2004

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
The treatment noted, and the VA examinations are essentially 
in agreement that the veteran has extension of his right knee 
to 0 degrees.  The report of the February 1999 VA examination 
indicated a lack of extension to 5 degrees, but even this 
would not warrant a compensable rating under DC 5261.  
Therefore, a compensable rating under Diagnostic Code 5261 is 
not warranted for the right knee.  38 C.F.R. § 4.71a, DC 5261 
(2004).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in the right knee, and the private and the 
VA examinations found pain on motion.  The most recent VA 
examiner gave a detailed description of the limitation of 
function cased by pain and weakness.  He stated that everyday 
functions of daily life were not affected but the veteran 
would have difficulty with steps, with housework, with 
walking or standing for a long time, or with driving more 
then two of three hours.  The veteran is no longer able to 
ride a bicycle or play basketball.  However, given that the 
veteran has noncompensable limitation of motion, and only 
very slight evidence of instability and no evidence of 
subluxation of the right knee, the Board finds that the pain 
and loss of function does not more closely approximate the 
criteria for a rating in excess of the current 20 percent.  
The 20 percent rating itself is higher than would be 
warranted for the veteran's disability under the various 
Diagnostic Codes applicable, and already takes into account 
the veterans limitation of function due to pain and weakness.  
There is no basis for a high rating under the Rating 
Schedule.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), DeLuca, 
8 Vet. App. 202.

The Board notes that there is X-ray evidence of arthritis of 
the right knee.  Pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 the veteran has been granted a separate 10 percent 
rating for arthritis of the right knee and noncompensable 
limitation of motion.  There is no basis for an award in 
excess of 10 percent for arthritis of the right knee because 
there is no X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacating episodes.  38 C.F.R. § 4.71a, DC 5003 (2004).  
Therefore, a separate evaluation for arthritis in excess of 
the 10 percent already granted is not warranted.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a schedular rating higher than 20 percent with an 
additional 10 percent for arthritis.  The question of the 
veteran's entitlement to a higher extraschedular rating is 
being REMANDED for additional development.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The April 1997 Statement of the Case (SOC), and the May 1999, 
March 2003, November 2003, and August 2004 Supplemental 
Statements of the Case (SSOCs) advised the veteran of the 
laws and regulations pertaining to his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his claim for and increased rating 
for his right knee disability was being denied because the 
medical evidence did not show that his right knee disability 
met the criteria for a higher rating.  The SOC and SSOCs made 
it clear to the veteran that in order to prevail on his 
claim, he needed to present evidence that his right knee 
disability did meet the criteria for a higher rating.  The RO 
sent a letter dated in November 2003 that told the veteran 
about the VCAA and informed him what evidence the RO would 
obtain and what he needed to do, as well ask asked for all 
evidence.  The RO obtained service medical records, VA 
treatment records, private treatment records, and provided 
several VA examinations.  The veteran has not indicated that 
there is any other evidence available, and more than one year 
has passed since he was notified of what he needed to do for 
his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran filed his 
claim in December 1995.  Thereafter, the claim was denied by 
a rating decision dated in October 1996.  The RO's letter 
related to the VCAA and the duty to assist was sent to the 
veteran in November 2003.  This notification was well after 
the October 1996 rating decisions.  Only after that rating 
action were promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  This would be an untoward 
result further delaying a case that has been pending for many 
years.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


ORDER

Entitlement to an increased schedular evaluation for status 
post right knee lateral meniscectomy, currently rated as 20 
percent disabling, with a separate 10 percent rating for 
arthritis, is denied.





	(CONTINUED ON NEXT PAGE)


REMAND

The veteran has stated that his right knee disability caused 
him to quit his job and has significantly interfered with his 
employment.  When the facts of a claim for increased rating 
of a disability reasonably raise the matter of entitlement to 
an extra-schedular rating, that matter is a sub issue of the 
claim for an increased rating.  VAOPGCPREC. 6-96 (1996).  The 
RO should develop and adjudicate a claim for an extra-
schedular rating.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Concerning VA's duties under the VCAA, the RO should ensure 
that all appropriate notice has been sent pursuant to the 
VCAA with respect to a claim for an extra-schedular rating 
for the veteran's right knee disability.

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim for an extra-schedular rating 
for a right knee disability to be granted 
in this case, what evidence he must 
obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence 
that corroborates his claim.  

2.  Following the above, the RO should 
then develop and adjudicate the issue of 
entitlement to an extra-schedular rating.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


